Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 22 May 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello May: 22. 1793.

Since I wrote last a parcel of bonds to the amount of 560 £ have been deposited with me for you by Bowling Clarke. Those taken by Mr. Hylton for Elkhill have not yet come into my hands: according to your desire I should have brought them up with me but I left Richmond with an expectation of returning in a day or two, which did not happen.
We are apprehensive of great loss in our grain from the Weevil this year. They have appeared allready in vast numbers on the farm of young Mr. Lewis at the foot of Monticello: some stacks of Wheat which he neglected to thresh during the Winter are full of the fly and the grain in them is allmost entirely destroyed.
I made a small experiment in the culture of Barley on the red land last fall: it has succeeded (from the appearance now) beyond my expectation and has convinced me that our soil is not more favorable to the Wheat and Rye than to that plant which has been thought to delight most in low situations and black light soils. You will be astonished when you come to spend a spring at home at the progress of the white clover: there  is more of it I am convinced within this inclosure at present than there was in all your lands the first summer I lived here. I am not so fortunate with Edgehill: there are scarcely a hundred plants on it.
I cannot omit to announce to you the arrival of the mocking-bird another pleasant guest. I told you that I heard it last summer but we concluded I must have mistaken for its voice that of the fox-colored thrush: we have now more music from it than all the feathered tribe besides and see it frequently.
Patsy and the children are well. We pray you to assure Maria of our affection. Your friend and hble Servt

Th: M. Randolph


P.S. If you have among your books two late pamphlets one written by a Mr. Christie and published just before the Vindiciae Gallicae the other intitled The constitutional interests of Ireland with respect to the popery laws Dublin 1791 you will add to the favors (allready past computation) you have conferred on me by lending them to me. They are written I believe by two of my old College acquaintances.


Th: M.R

